Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 15/854,167 filed 12/26/2017.  Claims 2-21 are pending and have been examined.
The information disclosure statements (IDS) submitted on 12/27/2017 and 04/17/2019 were considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 2-21 are allowable because the prior art fails to teach or suggest a method for training a model using a reduced dataset, the method comprising: receiving a first data record comprising a first sequence of characters; detecting a first plurality of subsets of the first sequence of characters; associating a first subset of the first plurality of subsets with a first symbol, wherein the first subset of the first plurality of subsets corresponds to a first type of character; associating a second subset of the first plurality of subsets with a second symbol, wherein the second subset of the first plurality of subsets corresponds to a second type of character; determining a first arrangement of the first and second symbols based on an arrangement of the first and second subsets of the first plurality of subsets within the first sequence of characters; receiving, from a user input device, user input specifying a first classification for the first symbol and a second classification for the second symbol; adding the first data record to a first group of records; receiving a second data record comprising a second sequence of determining whether the first arrangement and second arrangement are identical; in response to determining that the first arrangement and the second arrangement are identical, adding the second data record to the first group of records; in response to determining that the first arrangement and the second arrangement are not identical, adding the second data record to a second group of records; feeding the first and second data records to the model as the reduced dataset; and training the model with both the reduced dataset and the user specified first, second, third and fourth classifications, as recited in the claims.
The closest prior art, Olszewski et al. (US 2013/0067319), discloses training a machine learning system with user classification inputs.  However, Olszewski et al. does not disclose grouping the arrangements to reduce the datasets as claimed.  Olszewski et al. either singularly or in combination fails to anticipate or render the above limitations obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 2019/0349399)
Sirpal et al. (US 2015/0156548)
Shoykher et al. (US 2014/0053197)
Jaroch (US 2019/0156193)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425